DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amendment to claim 1 and newly added claims 2-20.
Examiner acknowledges amendments to drawings and specification and withdraws prior objections.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Applicant’s amendment to claim 1 (and newly introduced claims 9 and 17) introduces new limitations regarding: (a) the autonomous platform being configured to travel together with the other autonomous platform at a configured distance when the interface is coupled with the other modular autonomous platform and (b) the modular autonomous platform being configured to dynamically decouple from the other modular autonomous platform to navigate to a separate destination.  These new limitations require new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1, 3, 6-7, 9, 12, 14, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins (US 10838419 B2) in view of Izhikevich (US 10852730 B2) and Salomon (US 20190025821 A1).
Regarding claim 1, Junkins teaches
A modular autonomous platform comprising: 
a mobility module comprising a drive system, (see FIG. 1, castor assemblies 102(a), 102(b), and 102(c) that each include a set of wheels that are independently powered, controllable, and actuated.) (Also see Col. 4, lines 1-13, where the drive system consists of a first and second motor (250 & 252) coupled to the first and second wheels (202 & 204), a first and second encoder (254 & 256) used to convert the rotational velocity into an electrical signal, and a control unit which is coupled to the first and second encoders, where the control unit receives a command related to a desired motion of the payload platform (See Col. 4, lines 33-37).
the mobility module configured to move the modular autonomous platform; (See Col. 2, lines 64-67; Col. 3, lines 1-10; where the mobility module includes a plurality of castor assemblies (102(a), 102(b), and 102(c)) located at each vertex of the payload platform 100) (Also see Col. 4, lines 33-37, where the plurality of castor assemblies are coupled to a control unit which receives a command related to a desired motion of the payload platform); and 
a base module attached to the mobility module (See FIG. 1, payload platform 100; also see Col. 2, lines 64-65 where the castor assembly is attached at each vertex of the payload platform), and 
comprising an interface configured to receive a payload (See Col. 3, lines 2-8; where the castor assemblies may receive power from “a payload disposed on the payload platform 100”. The interface is the payload platform 100 and the payload is disposed on top of the payload platform 100)
	
Junkins teaches all of the elements of the current invention as stated above except an interface configured to couple with another modular autonomous platform, 
wherein the modular autonomous platform is configured to travel together with the other modular autonomous platform at a configured distance from the other modular autonomous platform when the interface is coupled with the other modular autonomous platform,
wherein the modular autonomous platform is configured to dynamically decouple from the other modular autonomous platform to navigate to a separate destination than a destination of the other modular autonomous platform.

Izhikevich (US 10852730 B2) teaches it is known to provide an interface configured to couple with another modular autonomous platform. (See Col. 8, lines 40-49; where a plurality of robotic mobile platforms are capable of being centrally controlled, synchronized, and moving in coordination.) (Also see Col. 23, lines 3-11; where the plurality of robots are capable of being coupled to one another by using a communication unit 222 (See FIG. 2C) in order to communicate and send signals to each other.)

Salomon teaches it is known to provide the modular autonomous platform wherein the modular autonomous platform is configured to travel together with the other modular autonomous platform at a configured distance from the other modular autonomous platform when the interface is coupled with the other modular autonomous platform, and
wherein the modular autonomous platform is configured to dynamically decouple from the other modular autonomous platform to navigate to a separate destination than a destination of the other modular autonomous platform.
	See at least FIG. 2 and [0035]-[0059] where a transport vehicle is preferably an unmanned autonomous or semiautonomous vehicle that receives instructions to transport a shipment from a starting position to a destination position. The transport vehicle is capable of traveling in a transport convoy, which comprises at least one leading unit and one or more further vehicles following the leading unit. The transport vehicle couples with the transport convoy such that it follows the last vehicle in the 
	Also see at least [0076]-[0081] where, when the transport vehicle is at the end and/or close to the end of the common route section, the transport vehicle decouples from the transport convoy and navigates to a separate destination.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Junkins to incorporate the teachings of Salomon and provide the modular autonomous platform configured to travel together with the other modular autonomous platform at a configured distance when the interface is coupled and to dynamically decouple and navigate to a separate destination. In doing so, “[i]f the transport vehicle follows the transport convoy, it is typically confronted by much less complex surroundings situations, since the direction of travel and speed of travel of the transport vehicle are predetermined by the transport convoy (i.e. primarily by the leading unit of the transport convoy) and the transport vehicle does not have to specify (e.g. compute) them… So long as the transport vehicle follows a transport convoy, it can therefore move more quickly and/or also in areas with a complex surroundings situation.” [0061]

	Regarding claim 3, Junkins in view of Izhikevich and Salomon teaches
The modular autonomous platform of claim 1, wherein the interface configured to couple with the other modular autonomous platform provides a wireless coupling. See at least Izhikevich Col. 23, lines 3-11; where the plurality of 

Regarding claim 6, Junkins in view of Izhikevich and Salomon teaches
The modular autonomous platform of claim 1, wherein the modular autonomous platform is configured to longitudinally couple with the other modular autonomous platform. See at least Salomon FIG. 2 and [0059] where the modular autonomous platform 45 is longitudinally coupled with the other modular autonomous platform 44 and travels behind the last vehicle in the transport convoy.

Regarding claim 7, Junkins in view of Izhikevich and Salomon teaches
The modular autonomous platform of claim 1, wherein the modular autonomous platform and the other modular autonomous platforms are configured to couple with additional modular autonomous platforms to form a convoy of modular autonomous platforms. See at least Salomon [0059] where the additional modular autonomous platform joins the transport convoy by getting in line between two vehicles in a transport convoy or getting behind the last vehicle in the transport convoy when a common route section is recognized.


Regarding claim 9, Junkins in view of Izhikevich and Salomon teaches
A system of modular autonomous platforms, the system comprising: 
a first modular autonomous platform having a first mobility module and at least one base module attached to the first mobility module and configured to support a first payload, wherein the first mobility module comprises a first drive system and is configured to move the first modular autonomous platform; and
 a second modular autonomous platform having a second mobility module and at least one base module attached to the second mobility module and configured to support a second payload, wherein the second mobility module comprises a second drive system and is configured to move the second modular autonomous platform, 
wherein the first modular autonomous platform is configured to dynamically couple to the second modular autonomous platform during a first state, 
wherein the second modular autonomous platform follows the first modular autonomous platform at a configured distance during the first state, and 
wherein the first modular autonomous platform is configured to dynamically decouple from the second modular autonomous platform during a second state, 
wherein the first modular autonomous platform navigates to a destination that is different than a destination of the second modular autonomous platform during the second state. See preceding logic for claim 1 in which the first state can be interpreted as a state in which the first and second modular autonomous platforms have a common route section and a second state can be interpreted as a state in which the first modular autonomous platform is close to or at the end of the shared common route 


Regarding claim 12, Junkins in view of Izhikevich and Salomon teaches
The system of claim 9, wherein the first modular autonomous platform is configured to wirelessly couple to the second modular autonomous platform. See preceding logic for claim 3.

Regarding claim 14, Junkins in view of Izhikevich and Salomon teaches
The system of claim 9, wherein the first modular autonomous platform and the second modular autonomous platform are configured to couple to additional modular autonomous platforms to form a convoy of modular autonomous platforms. See preceding logic for claim 7.

Regarding claim 17, Junkins in view of Izhikevich and Salomon teaches
A method of transporting payloads with modular autonomous platforms, the method comprising: 
dynamically coupling a first modular autonomous platform to a second modular autonomous platform, wherein the first modular autonomous platform and the second modular autonomous platform are each configured to support a payload; 
autonomously moving the first modular autonomous platform and the second modular autonomous platform while they are coupled such that the second modular autonomous platform follows the first modular autonomous platform at a configured distance; 
dynamically decoupling the first modular autonomous platform and the second modular autonomous platform; and 
separately and autonomously moving the first modular autonomous platform to a first destination and the second modular autonomous platform to a second destination different than a first destination. See preceding logic for claims 1 and 9.

Regarding claim 19, Junkins in view of Izhikevich and Salomon teaches
The method of claim 17, wherein dynamically coupling the first modular autonomous platform to the second modular autonomous platform comprises wirelessly coupling the first modular autonomous platform to the second modular autonomous platform. See preceding logic for claim 3.

Regarding claim 20, Junkins in view of Izhikevich and Salomon teaches
The method of claim 17, wherein dynamically coupling the first modular autonomous platform to the second modular autonomous platform comprises longitudinally coupling the first modular autonomous platform to the second modular autonomous platform. See preceding logic for claim 6.

2, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins in view of Izhikevich and Salomon as applied to claim 1 above, and further in view Ferguson (US 20190025819 A1).
Regarding claims 2, 11, and 18, Junkins in view of Izhikevich and Salomon teaches 
The modular autonomous platform of claim 1. , Junkins in view of Izhikevich and Salomon teach all of the elements of the current invention as stated above except 
wherein the modular autonomous platform is configured to return to a group of modular autonomous platforms after reaching the separate destination. 
Ferguson teaches it is known to provide the above elements. See at least [0107]-[0112] where one modular autonomous platform 604 may navigate to a first location and receive an item. Then, after reaching the separate destination, the modular autonomous platform 604 may be reassigned by the fleet management module 601 and return to a group of modular autonomous platforms.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Junkins in view of Izhikevich and Salomon to incorporate the teachings of Ferguson and provide the modular autonomous platform configured to return to a group of modular autonomous platforms after reaching the separate destination. In doing so, “each vehicle [is] configured for safe, open-road travel in an unstructured open environment and further configured to utilize lane positioning and platooning to optimize safety and efficiency.” [0075]


Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins in view of Izhikevich and Salomon as applied to claim 1 above, and further in view of Zuckerman (US 20190322204 A1).
Regarding claims 4 and 13, Junkins in view of Izhikevich and Salomon teaches 
The modular autonomous platform of claim 1. Junkins in view of Izhikevich and Salomon teaches all of the elements of the current invention as stated above except wherein the interface configured to couple with the other modular autonomous platform provides a physical coupling.
Zuckerman teaches it is known to provide the physical coupling between the two modular autonomous platforms. See at least FIG. 7D where autonomous vehicles 10a, 10b, 10c, and 10d are physically coupled to each other.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Junkins in view of Izhikevich and Salomon to incorporate the teachings of Zuckerman and provide the physical coupling of two modular autonomous platforms. Doing so would enable “the on-road autonomous vehicles [to] switch at least some of the loads between themselves so as to pass the functional load from one of the on-road autonomous vehicles to another of the on-road autonomous vehicles.” [0036]


5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins in view of Izhikevich and Salomon as applied to claim 1 above, and further in view of Ferguson (US 20190025819 A1).
Regarding claim 5, Junkins in view of Izhikevich and Salomon teaches the modular autonomous platform of claim 1. 
Junkins in view of Izhikevich and Salomon teach all of the elements of the current invention as stated above except wherein the modular autonomous platform is configured to laterally couple with the other modular autonomous platform.
Ferguson teaches it is known to provide the modular autonomous platform configured to laterally couple with the other modular autonomous platform. See at least FIG. 1, [0010]-[0011], and [0029] where a fleet comprising of a plurality of autonomous vehicles which are configured to follow a lead vehicle at some lateral offset (therefore providing a lateral coupling of the modular autonomous platforms).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Junkins in view of Izhikevich and Salomon to incorporate the teachings of Ferguson and provide the modular autonomous platform configured to laterally couple with the other modular autonomous platform. In doing so, “each vehicle [is] configured for safe, open-road travel in an unstructured open environment and further configured to utilize lane positioning and platooning to optimize safety and efficiency.” [0075]
Regarding claim 15, Junkins in view of Izhikevich, Salomon, and Ferguson teaches
The system of claim 9, wherein the first modular autonomous platform is configured to laterally couple with a third modular autonomous platform. See at least Ferguson FIG. 1 where a third modular autonomous platform is laterally coupled with a first modular autonomous platform (see plurality of modular autonomous platforms 101).
Regarding claim 16, Junkins in view of Izhikevich, Salomon, and Ferguson teaches 
The system of claim 9, wherein the second modular autonomous platform is configured to laterally couple with a third modular autonomous platform. See at least Ferguson FIG. 1 where the second modular autonomous platform is laterally coupled to a third modular autonomous platform (see plurality of modular autonomous platforms 101).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins in view of Izhikevich and Salomon as applied to claim 1 above, and further in view of Izhikevich.
Regarding claim 8, Junkins in view of Izhikevich and Salomon teaches
The modular autonomous platform of claim 1.  Junkins in view of Izhikevich and Salomon teaches all of the elements of the current invention as stated above except wherein the payload comprises luggage. 
Izhikevich teaches it is well known to a person of ordinary skill in the art to provide the modular autonomous platform wherein the payload comprises luggage. See 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Junkins in view of Izhikevich and Salomon to further incorporate the teachings of Izhikevich and provide the payload comprising of luggage. In doing so, it “reduce[s] resource costs, such as labor, time, and energy; and (v) improve[s] the efficiency, cost-effectiveness, and/or time of transportation.” (Col. 7, lines 41-44) “Such an enhanced workflow can: instill confidence in the robotic mobile platform; allow for efficient transportation of people, items, animals, and things; and improve the usability of robotics.” (Col. 8, lines 59-62)


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junkins in view of Izhikevich and Salomon as applied to claim 1 above, and further in view of Salomon.

Regarding claim 10, Junkins in view of Izhikevich and Salomon teaches
The system of claim 9. Junkins in view of Izhikevich and Salomon teaches all of the elements of the current invention as stated above except wherein the first payload and the second payload are different types of payloads.
Salomon teaches it is known to provide the first payload and the second payload that are different types of payloads. See at least [0003] where the plurality of transport vehicles are capable of supporting and transporting different types of shipments (or 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Junkins in view of Izhikevich and Salomon to further incorporate the teachings of Salomon and provide the first and second payloads which are different types of payloads. In doing so, transport vehicles are capable of fast transporting of shipments over longer distances or in areas in which complex surroundings situations arise [0061].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661